Citation Nr: 0700446	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for 
lung cancer, for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for a 
metastatic right cerebellum tumor associated with lung 
cancer, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to special monthly 
compensation based on housebound criteria under 38 U.S.C.A. § 
1114, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1969.  He died on April [redacted], 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, in which service 
connection for lung cancer, and for a metastatic right 
cerebellum tumor associated with lung cancer, were 
established, for accrued benefits purposes, from January 1, 
2002.  In addition, entitlement to special monthly 
compensation based on housebound criteria under 38 U.S.C.A. § 
1114, for purposes of accrued benefits, was granted effective 
from January 1, 2002.

Pursuant to her request, the appellant was afforded a hearing 
before the Board in Washington, DC, in January 2005.

The Board remanded the appellant's case in March 2005.  In 
November 2005, the Board vacated its March 2005 remand, upon 
finding that the March 2005 remand was, in part, incomplete.  
The Board, however, simultaneously again remanded the 
appellant's case for further evidentiary development.

Testimony was received at the January 2005 hearing with 
respect to the appellant's entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of the veteran, for purposes of accrued benefits.  That issue 
was denied in an April 2003 rating decision.  Since the 
appellant's testimony represents a claim to reopen, the 
November 2005 remand referred that matter to the RO for 
initial development and adjudication.  As the RO has yet to 
develop and adjudicate this matter, the Board once again 
refers the appellant's claim to reopen for entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of the veteran, for purposes of accrued 
benefits.


FINDINGS OF FACT

1.  A September 2001 rating decision denied the veteran 
entitlement to service connection for lung cancer as a result 
of exposure to herbicides, because his diagnosed respiratory 
cancer had failed to manifest within 30 years of his 
departure from Vietnam.

2.  On January 1, 2002, a change of law eliminated the 
requirement that respiratory cancers become manifest within 
30 years of departure from Vietnam in order for veterans to 
qualify for service connection based on herbicide exposure.

3.  The veteran died on April [redacted], 2002 of metastatic lung 
cancer.

4.  A June 2002 rating decision granted service connection 
for the cause of the veteran's death.

5.  An April 2003 rating decision granted entitlement to 
accrued benefits, effective from January 1, 2002 to April [redacted], 
2002, based on entitlements to service connection for lung 
cancer; service connection for a metastatic right cerebellum 
tumor associated with lung cancer; and special monthly 
compensation based on housebound criteria under 38 U.S.C.A. § 
1114.


CONCLUSION OF LAW

There is no legal basis for the assignment of an effective 
date earlier than January 1, 2002, for purposes of accrued 
benefits, for a grant of entitlement to service connection 
for lung cancer; for a grant of entitlement to service 
connection for a metastatic right cerebellum tumor associated 
with lung cancer; and for a grant of entitlement to special 
monthly compensation based on housebound criteria under 38 
U.S.C.A. § 1114.  38 U.S.C.A. § 5121 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.114, 3.400, 3.816(c)(4) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate indicates that he died in 
April 2002 due to metastatic lung cancer.  Service connection 
for the cause of his death, based on the presumption of 
service connection due to inservice herbicide exposure, was 
established in a June 2002 rating decision.

The appellant contends that there is missing from the 
evidence on file an earlier claim of entitlement to service 
connection for lung cancer which the veteran purportedly 
filed on August 14, 2000.  It is argued that documenting the 
existence of this claim would have a bearing on the effective 
date to be assigned for the grant of service connection for 
accrued benefit purposes, and on the other issues related 
thereto.

In support of this assertion, allegations are advanced to the 
effect that the veteran met with a representative of a 
service organization in or about August 2000 for the specific 
purpose of filing a claim of entitlement to service 
connection for lung cancer following its initial diagnosis in 
June 2000.  The existence of a business card of that 
representative bearing the date and time of the alleged 
meeting is proffered as being within the appellant's 
possession.  Reference is also made to a claim for disability 
insurance filed by the veteran with Monumental Life Insurance 
Company and supporting statements from attending medical 
professionals which were filed with Monumental.

While the claims folder does not contain the proffered 
business card, a copy thereof, or any of the proffered data 
pertaining to the claim for private disability insurance, 
those records would be of slight, if any, probative value 
given that in an accrued claim, the evidence which may be 
considered is strictly limited to evidence in VA's possession 
at the time of the veteran's death.  Hence, anything not in 
VA's actual or constructive possession at the time of his 
death could not be considered. 38 U.S.C.A. § 5121.

In light of the assertions presented at a January 2005 
hearing before the undersigned, the Board's November 2005 
remand found that one final search of VA's records was in 
order to determine whether the asserted August 2000 claim 
actually was in VA's possession at the time of the veteran's 
death.

In this regard, the Board observes that in 1989, the United 
States District Court for the Northern District of California 
voided all denials of Agent Orange claims based on the 
regulations that became effective on September 25, 1985.  
Nehmer v. United States Veterans' Administration, 712 F. 
Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district 
court later clarified its ruling, holding that the covered 
claims were those in which the disease or cause of death was 
later found to be service connected under valid VA 
regulations.  Nehmer v. United States Veterans' 
Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) 
(Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the Vietnam veteran who has a covered 
herbicide disease, to include lung cancer. 38 C.F.R. § 
3.816(b)(1)(i),(2) (2005).  The regulation further provides 
that where a "Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and the claim 
was pending before VA on May 3, 1989, the effective date of 
the award will be the later of the date such claim was 
received by VA or the date the disability arose. 38 C.F.R. § 
3.816(c)(2).  That regulation further states that a claim 
will be considered a claim for compensation for a particular 
covered herbicide disease if: (i) The claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. §§ 3.114 
and 3.400.  38 C.F.R. § 3.816(c)(4).

The veteran was, and the appellant is, a Nehmer class member.  
Since the initial claim of entitlement to service connection 
was filed in April 2001, that is, between May 3, 1989 and 
January 1, 2002, the effective date of the statute or 
regulation establishing a presumption of service connection 
under 38 C.F.R. § 3.307(a)(6)(ii), the effective date must be 
determined in accordance with 38 C.F.R. § 3.816.

Pursuant to the Board's November 2005 remand, the RO 
undertook one final effort to obtain any and all information 
regarding the alleged filing of a claim of entitlement to 
service connection for lung cancer prior to April 19, 2001.  
The appellant, as noted above, vigorously argues that such a 
claim was filed in August 2000.  

The Board finds that the evidence does not support the 
alleged filing of a claim prior to April 19, 2001.  On that 
date in April 2001, the veteran filed a claim seeking 
entitlement to service connection for lung cancer as a result 
of herbicide exposure.  This claim was denied in a September 
2001 rating decision.  A statement by the veteran, which the 
RO received on December 21, 2001, registered his disagreement 
with the September 2001 rating decision.  On January 1, 2002, 
a change of law eliminated the requirement that respiratory 
cancers become manifest within 30 years of departure from 
Vietnam in order for veterans to qualify for service 
connection based on herbicide exposure.  

The effective dates at issue are determined in accordance 
with 38 C.F.R. §§ 3.114.  See also §§ 3.400, 3.816(c)(4).  
According to 38 C.F.R. § 3.114, the effective date in a 
matter governed by a liberalizing law such as applies here 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act.  
Entitlement to accrued benefits for the matters here on 
appeal therefore arose on January 1, 2002, the date of the 
change of law that eliminated the requirement that 
respiratory cancers become manifest within 30 years of 
departure from Vietnam; January 1, 2002 is a fortiori the 
date upon which service connection in the instant case is 
based.

The claims are denied.

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal in a Nehmer case, where the law, and not 
the underlying facts or development of the facts, is 
dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  As to VA claims review 
under the pertinent regulations that apply to non-Nehmer-
class members, VA nonetheless provided the appellant with 
meaningful opportunities to show entitlement to an effective 
date prior to January 1, 2002.  Therefore, further discussion 
of the VCAA is not warranted.

In reaching this decision the Board acknowledges the February 
2005 correspondence between United States Congressman Rick 
Boucher and the appellant.  This correspondence references a 
February 28, 2001 call from the appellant to the Congressman 
requesting assistance in securing VA benefits for the 
veteran's lung cancer and his service in Vietnam.  
Unfortunately, there is no evidence in the file of pertinent 
communications between the veteran and VA prior to April 19, 
2001.  Moreover, while 38 C.F.R. § 3.155 (2006) provides that 
"any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress ... may be considered an 
informal claim," the fact remains that VA did not receive a 
communication from the veteran, his representative or a 
member of Congress prior to April 19, 2001.  As such, the 
referenced communication does not provide a basis for the 
assignment of an earlier effective date.  




ORDER

Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for 
lung cancer, for purposes of accrued benefits, is denied.

Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for a 
metastatic right cerebellum tumor associated with lung 
cancer, for purposes of accrued benefits, is denied.

Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to special monthly 
compensation based on housebound criteria under 38 U.S.C.A. § 
1114, for purposes of accrued benefits, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


